DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 10th, 2022 has been entered. Claims 1-15 and new claims
16-20 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5, and 7-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 3 and 6 stands rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kriston (US 20140029812 A1), hereinafter Kriston, in view of Zhao et al. (US 20190172199 A1), hreinafter referred to as Zhao, and in further view of Nguyen et al. ("A clustering-based system to automate transfer function design for medical image visualization"), hereinafter Nguyen.

Regarding claim 1, Kriston teaches a method for generating transformation data for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI); 
obtaining a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image); 
associating the first transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).

Kriston does not expressly disclose storing in a data store the first transfer function with the associated first location, the stored first transfer function to be provided in response to a request.
 	However, Zhao teaches storing in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) the first transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with the associated first location (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) , the stored first transfer function to be provided in response to a request (Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao of storing in a data store the first transfer function with the associated first location, the stored first transfer function to be provided in response to a request. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
	Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 2, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 1 (Kriston, Fig. 2, Abstract), further comprising: 
mapping (Kriston, Paragraph 0028, atlas generator 125) image data of a second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models); 
obtaining a second transfer function  for transforming image data (Kriston, Paragraph 0075, the method may also include determining another transformation function by registering the first reference image with the input image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the second medical image (Kriston, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual. The input image is a medical image acquired by the first imaging modality) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image); 
associating the second transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the second location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); and
storing in a data store (Zhao, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) the second transfer function (Zhao, Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image, para. 0034, “one doctor may prefer that the cardiovascular images for his patients open up in a 3D view, with vessel centerline tools available, yet the abdominal images for his patients open up in a coronal view with the flythrough, or virtual colonoscopy, tools available”, Zhao teaches having different image processing tools for different parts of the body) with the associated second location (Zhao, Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”), the stored second transfer function to be provided in response to a request (Zhao, Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request).

Regarding claim 4, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 1 (Kriston, Fig. 2, Abstract), wherein mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) comprises: 
identifying a first anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure); and 
determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) based on the identified first anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 5, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 4 (Kriston, Fig. 2, Abstract), further comprising:
identifying a second anatomical feature in the first medical image (Kriston, Paragraph 0018, the medical image may be processed to identify or extract an anatomical feature from the medical image. As used herein, an "anatomical feature" may include, for example, bone, soft tissue, fatty tissue, or air that is within or surrounds an anatomical structure, Paragraph 004, one or more identifiable portions or sections of the first feature image which is based on the input image which means the method that was taught by Kriston also identifies a second anatomical feature in the first medical image), and 
wherein determining a mapping function for mapping (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) the image data of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) to the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) is further based on the identified second anatomical feature (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) and its position in the first medical image (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI).

Regarding claim 7, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 1 (Kriston, Fig. 2, Abstract), wherein the visualization parameter (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode.) comprises at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module).

Regarding claim 8, Kriston teaches a method for displaying a medical image (Kriston, Fig. 2, Abstract), the method comprising: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220),
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature), the identified transfer function associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions.
	However, Zhao teaches wherein the plurality of transfer functions (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with associated respective locations (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) are stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) and identifying a transfer function (Kriston teaches identifying a transfer function in Paragraph 0004) from the stored plurality of transfer functions (Zhao teaches storing the plurality of image processing tools which reads on the transfer functions because they both manipulate the images such as the viewing angle, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because there is a need for seamless integration of MRCS packages with medical images and/or advanced image processing. A user does not want to launch a separate imaging application while using an MRCS software package. The user wants to simply be able to view and manipulate, if necessary, the images associated with that particular patient, while using the MRCS (Zhao, Paragraph 0009).


Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the identified first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 9, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 8 (Kriston, Fig. 2, Abstract), wherein transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is further based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 10, Kriston teaches a non-transitory computer readable medium (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) comprising computer program code instructions, which when executed by at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), perform the following operations:
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature), the identified transfer function associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).
Kriston does not expressly disclose wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions.
	However, Zhao teaches wherein the plurality of transfer functions (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with associated respective locations (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) are stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) and identifying a transfer function (Kriston teaches identifying a transfer function in Paragraph 0004) from the stored plurality of transfer functions (Zhao teaches storing the plurality of image processing tools which reads on the transfer functions because they both manipulate the images such as the viewing angle, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Zhao wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because there is a need for seamless integration of MRCS packages with medical images and/or advanced image processing. A user does not want to launch a separate imaging application while using an MRCS software package. The user wants to simply be able to view and manipulate, if necessary, the images associated with that particular patient, while using the MRCS (Zhao, Paragraph 0009).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the identified first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 11, the combination of Kriston in view of Zhao and in further view of Nguyen teaches a system (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104) for generating transformation data for displaying a medical image comprising 
at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process), 
and a non-transitory computer program (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images) product which when executed by the at least one processor, performs the following operations: 
obtaining transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
identifying a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature), the identified transfer function associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
applying the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
displaying a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions.
	However, Zhao teaches wherein the plurality of transfer functions (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with associated respective locations (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) are stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) and identifying a transfer function (Kriston teaches identifying a transfer function in Paragraph 0004) from the stored plurality of transfer functions (Zhao teaches storing the plurality of image processing tools which reads on the transfer functions because they both manipulate the images such as the viewing angle, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Zhao wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because there is a need for seamless integration of MRCS packages with medical images and/or advanced image processing. A user does not want to launch a separate imaging application while using an MRCS software package. The user wants to simply be able to view and manipulate, if necessary, the images associated with that particular patient, while using the MRCS (Zhao, Paragraph 0009).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the identified first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 12, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising a display device (Kriston, operator display 110) for displaying transformed image data of a medical image (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Regarding claim 13, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the system of claim 12 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), further comprising: 
a server device comprising the at least one processor (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process); and 
a client device comprising the display device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
wherein the server device (Kriston, Paragraph 0024, the system controller 102 includes one or more processors/modules configured to process) is configured to generate instructions for displaying transformed image data of medical image on a display device (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images. The set of instructions may include various commands that instruct the system controller 102 as a processing machine to perform specific operations such as the workflows, processes, and methods described herein) and to transmit the generated instructions (Kriston, Paragraph 0023, the system controller 102 is communicatively coupled to the user interface 104) for displaying the transformed image data to the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110), 
and wherein the client device (Kriston, Paragraph 0025, the user interface 104 includes an operator display 110) is configured to receive the generated instructions for display of the transformed image data and to use the instructions to display the transformed image data (Kriston, Paragraph 0025, the user interface 104 may include hardware, firmware, software, or a combination thereof that enables an individual (e.g., a user) to directly or indirectly control operation of the system controller 102 and the various components thereof) .

Regarding claim 14, Kriston teaches an apparatus (Kriston, Fig. 1) for generating transformation data for displaying a medical image, the apparatus comprising: 
an image mapping module (Kriston, Fig. 1, atlas generator 125) adapted to map (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) image data of a first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) relating to a part of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment) to a first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas), the anatomical atlas (Kriston, paragraph 0035, the anatomical atlas may include one or more reference images and one or more organ models) being representative of the relative locations of anatomical features of a human or animal body (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI); and 
a data processing module (Kriston, Fig. 1, transformation module 122) adapted to obtain a first transfer function for transforming image data (Kriston, Fig. 3, step 222, determine a transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function) of the first medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image) for display (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images, the process includes applying the transformation function to the medical image) and to associate the transfer function (Kriston, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) with the first location (Kriston, Fig. 3, step 220, Paragraph 0044, one or more identifiable portions or section of the first feature image that is based on the input medical image and second feature image which is based on the reference image are determined, the identifiable portions may be, for example, recognizable portions of the feature images that correspond to anatomical structures of the ROI) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas).

Kriston does not expressly disclose wherein the first transfer function with the associated first location are stored in a data store, the stored first transfer function to be provided in response to a request.
 	However, Zhao teaches wherein the first transfer function (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with the associated first location  (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) are stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system), the stored first transfer function to be provided in response to a request (Paragraph 0033, “the available image processing tools 123 are displayed in the integrated medical software as a set of icons or some other graphical representations, which when activated by a user, allow an image to be manipulated by the remote imaging processing server”, it is activated per user’s request).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Zhao wherein the first transfer function with the associated first location are stored in a data store, the stored first transfer function to be provided in response to a request. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because it is advantageous to do an association on request because fewer resources are used and a user can influence the tag creation, possibly making it more accurate (Zhao, Paragraph 0067).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
	Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 15, Kriston teaches an apparatus (Kriston, Fig. 1) for displaying a medical image, the apparatus comprising: 
an input interface (Kriston, user interface 104) adapted to obtain transformation data comprising: an anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) representative of the relative locations of anatomical features (Kriston, Paragraph 0020, an anatomical atlas may also include one or more organ models,  which may include probabilistic data relating to one or more organs and the probabilistic data may relate to at least one of a shape, volume, or position of the designated organ in the ROI) of a human or animal body (Kriston, Paragraph 0034, the individual for the input image may be a patient that desires a diagnosis or a patient that desires to monitor treatment); and a plurality of transfer functions associated with respective locations in the anatomical atlas (Kriston, Fig. 3, step 222, determine transformation function after determining identifiable portions of the first and second feature image, first feature images is based on the input medical image and the second feature image is based on the reference image, the transfer function is used for transforming the image data hence the transformation function can be interpreted as the transfer function, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220); 
a selection module (Kriston, Fig. 1, GUI module) adapted to identify a transfer function (Kriston, Paragraph 0004, determining a transformation function by registering the first feature image with a second feature image that is based on the reference image and includes the designated anatomical feature), the identified transfer function associated with a selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas); 
a data transformation module (Kriston, Fig. 1 registration module 123, registration module 123 that is configured to apply the transformation function) adapted to apply the identified transfer function (Kriston, Fig. 3, step 228, apply transformation function to one or more organ models of anatomical atlas) to image data of a medical image (Kriston, Paragraph 0004, the method provided receives an input image of a region of interest (ROI) of an individual, the input image is a medical image, The method also includes generating a first feature image based on the input image. The first feature image includes a designated anatomical feature of the ROI.) that is mapped (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) to the selected location (Kriston, Paragraph 0025 and 0035, user interface 104 includes an operator display 110 which is configured to display medical images and processed images which used the transformation function that was described by Kriston, the loading operation at 204 may occur when a user selects at the user interface 104 the designated anatomical atlas) in the anatomical atlas (Kriston, Paragraph 0028, atlas generator 125 may designate the medical image(s) as being part of an anatomical atlas) so as to obtain transformed image data (Kriston, Paragraph 0025, processed images in which the process includes applying the transformation function); and 
a display device (Kriston, operator display 110) adapted to display a transformed version of the medical image based on the transformed image data (Kriston, Paragraph 0025, operator display 110 is configured to display one or more images, such as the medical images and processed images described herein, in which the process includes applying the transformation function).

Kriston does not expressly disclose wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions.
	However, Zhao teaches wherein the plurality of transfer functions (Paragraph 0033, “image processing tools 123 that are provided by the remote imaging processing server 110 are displayed to the user of the integrated medical software executed on the client 105”, in the Specification applicant defined the transfer function as “adapted to modify a visualization parameter including at least one of: a colour value; a viewing location or angle; a HU value; a contrast value; a transparency value; a brightness value; and a saturation value” in page 5 line 16-19, Zhao teaches using the image processing tool which determined based on particular body where “the user may manipulate the images (e.g., zooming in/out), or view the images in different angles/modes, etc. In such an embodiment, step (5) may be executed by the user activating one of the icons representing the imaging tools that are displayed on the GUI of the integrated medical software, which causes the client 105 to send relevant commands to the remote medical imaging processing server 110. In response to the commands, the remote medical imaging processing server 110 renders the images to meet the requested view parameters and transmits responses back to the client 105, which causes the images to be displayed in the desired mode” which includes to change the viewing angle of the image) with associated respective locations (Paragraph 0033, “the availability of imaging tools 123 may be determined based on a particular body part of a patient, which may be identified by certain tags such as DICOM tags”) are stored in a data store (Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system) and identifying a transfer function (Kriston teaches identifying a transfer function in Paragraph 0004) from the stored plurality of transfer functions (Zhao teaches storing the plurality of image processing tools which reads on the transfer functions because they both manipulate the images such as the viewing angle, Paragraph 0027, “the medical imaging processing server 110 includes an access control system 106 to control access, by the client 105, of resources (e.g., image processing tools) and/or medical data stored in image store”, the image processing tools can be accessed by the client so it is stored in the system).
Kriston and Zhao are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Zhao wherein the plurality of transfer functions with associated respective locations are stored in a data store and identifying a transfer function from the stored plurality of transfer functions. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because there is a need for seamless integration of MRCS packages with medical images and/or advanced image processing. A user does not want to launch a separate imaging application while using an MRCS software package. The user wants to simply be able to view and manipulate, if necessary, the images associated with that particular patient, while using the MRCS (Zhao, Paragraph 0009).

Kriston does not expressly disclose wherein the first transfer function is adapted to modify a visualization parameter of image data.
	However, Nguyen teaches wherein identified the first transfer function (Nguyen, Section 3, the clustering of boundary voxels and the assignment of visual parameters is performed by an automatic transfer function module, as with the first automatic mode. This three-step clustering automatic mode requires more computational resources, but is capable of generating better visualization results on more complex dataset, Nguyen teaches a transfer function that can be used for rendering medical volumes or images) is adapted to modify a visualization  (Nguyen, all colors and opacities were automatically assigned using the automatic transfer function design module) of image data (Nguyen, Fig. 1, volume dataset, Kriston also teaches an input medical image).
Kriston and Nguyen are both considered to be analogous to the claimed invention because they are in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus as taught by Kriston to incorporate the teachings of Nguyen wherein the first transfer function is adapted to modify a visualization parameter of image data. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because using transfer function improves the efficiency and effectiveness of visualizing medical images (Nguyen, Abstract).

Regarding claim 16, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 8 (Kriston, Fig. 2, Abstract), further comprising receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Regarding claim 17, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the non-transitory computer readable medium of claim 10 (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), wherein the operation of identifying a transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is further based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 18, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the non-transitory computer readable medium of claim 10 (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), wherein the instructions, when executed, further perform the operation of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer readable medium as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Regarding claim 19, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), wherein the operation of identifying a transfer function (Kriston, Fig. 3 step 222, determine a transformation function) is further based on at least one of: an indication of a medical image source; an indication of a medical image of interest; and an indication of user preference (Kriston, the GUI module 124 may request a user to identify the input images to be processed or the anatomical atlas to be loaded. In some embodiments, the GUI module 124 may also request the user to provide certain information).

Regarding claim 20, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the system of claim 11 (Kriston, Paragraph 0023, computing system 100 includes a system controller 102 and a user interface 104), wherein the computer program product (Kriston, Paragraph 0024, the system controller 102 may include one or more modules configured to execute a set of instructions that are stored in one or more storage elements (e.g., instructions stored on a tangible and/or non-transitory computer readable storage medium, excluding signals) to process the medical images), when executed, further performs the operation of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party (Zhao teaches of login credentials for one embodiment in Paragraph 0045, “a user (e.g., a physician) executing the integrated medical software on client 105 logs onto the remote medical data server 115. In one embodiment, the login credentials include a user ID and password. Upon completion of the login process, the user provides the medical data server 115 with the information pertaining to the record that he or she wishes to view. “, then upon receiving the request the, information or image is then displayed, Paragraph 0046, “Upon receiving the necessary information from the user via the client 105, at step (2), the medical record (e.g., EMR) or clinical trial record is viewed from the medical data server 115 to the client 105, which is displayed within the integrated medical software GUI.”, Paragraph 0046, “a user may wish to view image(s) and/or edit images associated with the viewed medical record or clinical trial record.”).
Zhao is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as taught by Kriston to incorporate the teachings of Zhao of receiving, prior to communicating data regarding the medical image to a party submitting a request for the medical image, identity confirmation or security credentials from the party. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to authenticate the person who is trying to access the patient’s information (Zhao, Paragraph 0047).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kriston in view of Zhao and in further view of Nguyen and in further view of Forsberg et al. ("Model-Based Transfer Functions for Efficient Visualization of Medical Image Volumes"), hereinafter Forsberg.

Regarding claim 3, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 2 (Kriston, Fig. 2, Abstract).

The combination of Kriston in view of Nguyen does not expressly disclose determining a global transfer function for transforming image data of the first and second medical image based on the first and second transfer functions and associating the global transfer function with the anatomical atlas.
However, Forsberg teaches determining a global transfer function (Forsberg Section 6, the voxel-specific transfer functions combined together form a global monotonically increasing transfer function, so if the first and second transfer or transformation functions that taught by Kriston are combined it can form a global transfer function) for transforming image data of the first and second medical image (Kriston teaches receiving first and second medical images from different individuals, Paragraph 0075, the method may also include obtaining an input image of the ROI from a different individual.) based on the first and second transfer functions (Kriston teaches obtaining first and second transfer or transformation functions based on the identifiable portions that was identified, Paragraph 0045, the determining of the transformation function at step 222 may be based on the identifiable portions determined at step 220) and associating the global transfer function (Forsberg Section 6, the voxel-specific transfer functions combined together form a global monotonically increasing transfer function, so if the first and second transfer or transformation functions that taught by Kriston are combined it can form a global transfer function) with the anatomical atlas (Kriston taught identifying the transfer or transformation function based on the identifiable portion which is associated with the anatomical atlas).
Forsberg is considered to be analogous to the claimed invention because it is in the same field of modifying and displaying medical images. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Kriston in view of Nguyen to incorporate the teachings of Forsberg of determining a global transfer function for transforming image data of the first and second medical image based on the first and second transfer functions and associating the global transfer function with the anatomical atlas. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to avoid new features being introduced that are disturbing to the radiologist reviewing the images in the transition regions between different transfer functions (Forsberg, Section 2.4 and Section 6).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kriston in view of Zhao and in further view of Nguyen and in further view of Rohrer et al. (US 20100014722 A1), hereinafter Rohrer.

Regarding claim 6, the combination of Kriston in view of Zhao and in further view of Nguyen teaches the method of claim 5 (Kriston, Fig. 2, Abstract).

The combination of Kriston in view of Nguyen does not expressly disclose wherein determining the mapping function comprises interpolating based on the relative locations of the first and second anatomical features.
However Rohrer teaches wherein determining the mapping function comprises interpolating (Rohrer, Paragraph 0023 and 0024, one process for labeling a target image with an atlas is called registration. In registration, a dense transformation between the atlas and a patient image volume is computed. An example of a family of algorithms that models the transformation is based on B-Splines. The B-Splines manipulate a mesh of control points and interpolate between the grid points to obtain a dense transformation.) based on the relative locations of the first and second anatomical features (Rohrer, Fig. 1, atlas image 102, the first and second anatomical features are spine and aorta, the locations of the spine and aorta in the atlas image are filled in).
Rohrer is considered to be analogous to the claimed invention because it is in the same field of mapping anatomical atlas. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by the combination of Kriston in view of Nguyen to incorporate the teachings of Rohrer wherein determining the mapping function comprises interpolating based on the relative locations of the first and second anatomical features. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been because the labeling of anatomical structures in the atlas image allows efficient and intuitive medical analysis (Forsberg, Paragraph 0021).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663